Citation Nr: 0703088	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel





INTRODUCTION

The veteran served on active duty February 1968 through 
February 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDING OF FACT

The veteran has PTSD characterized by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD has been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Following the January 2004 notice letter, the RO granted 
service connection for PTSD.  At that time, the RO assigned a 
disability rating and an effective date.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to PTSD have been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate the claim for a higher rating by way 
of a statement of the case and supplemental statements of the 
case.  

The Board further notes that the veteran's service medical 
records and VA treatment records have been obtained.  The 
veteran was also provided with a VA PTSD evaluation.  
Additionally, the veteran submitted statements regarding his 
condition.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


History

In a June 2004 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 30 percent, 
effective January 20, 2004.  The veteran asserts that he is 
entitled to a higher evaluation for his service-connected 
PTSD.

The veteran was afforded a VA examination in May 2004, in 
conjunction with his claim for service connection for PTSD.  
The veteran reported symptoms of a mood disorder in which he 
related episodes of low mood, decreased interest in things, 
irritability, low energy, low self-esteem, difficulty 
concentrating, less pleasure out of things, and social 
withdrawal.  The veteran also reported persistent re-
experiencing of events in the form of infrequent distressing 
recollection of Vietnam, and persistent avoidance of stimuli 
associated with the trauma, as well as efforts to avoid 
thoughts, feelings, conversations, activities, and places or 
people that are associated with or might arouse those 
recollections.  The veteran indicated symptoms of insomnia 
and waking up at least twice a night, and hypervigilence.  He 
stated he was married to his wife of nearly 30 years, and had 
a good relationship with her and their three daughters, but 
his social relationships were restricted to church.  He also 
noted enjoyment of yard work and reading, or other activities 
in which he can keep to himself.  The veteran denied history 
of assaultiveness, suicide attempts, and drug or alcohol 
abuse.  

Mental status evaluation revealed appropriate eye contact, 
fluent speech, and clear voice.  Language was adequate, and 
thought processes were coherent and goal directed with no 
evidence of obvious hallucinations, delusions, obsessions, or 
compulsions.  The veteran's affect was of full range and 
appropriate to the content of speech.  The veteran did report 
past problems with memory but his attention, concentration, 
and memory skills with regard to current information appeared 
intact.  The veteran was able to perform all the tasks of 
daily living without assistance, including bathing, grooming, 
and household chores.  There was no evidence of cognitive 
dysfunction, thought disorder, mania or panic attacks.  The 
veteran did report symptoms suggesting obsessive-compulsive 
disorder, manifested by checking the household locks a number 
of times before going to sleep.  The examiner provided a 
diagnosis of chronic, moderate, PTSD; mild to moderate, 
recurrent, major depressive disorder; and obsessive-
compulsive disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.

VA outpatient reports dated August 2004 through December 27, 
2004, show treatment for PTSD.  

An August 2004 intake evaluation of the veteran's PTSD noted 
that the veteran reported sleep disturbance since returning 
from Vietnam, mild irritability and anger, one panic attack, 
moderate obsessions or compulsions characterized by checking 
locks, and moderate suspiciousness.  The veteran denied 
delusions and hallucinations but complained of severe grief, 
mild hopelessness, and moderate guilt and social isolation.  
No history of alcohol or substance abuse was reported.  
Mental status examination of the same date noted the veteran 
was alert and able to carry out routine tasks, his speech was 
clear and coherent, his mood was depressed, his affect was 
restricted, and concentration was recent, with remote recall 
intact.  A treatment note of the same date noted the 
veteran's behavior and appearance were within normal limits, 
his mood was dysphoric, his affect depressed and his 
cognition coherent.  The veteran reported depression, 
communication problems, difficulty with focusing, 
concentration, and memory, some anger, anxiety and low 
frustration tolerance, severe sleep problems, and difficulty 
with problem solving.  The examiner provided diagnoses of 
chronic, moderate PTSD; mild to moderate, recurrent, major 
depressive disorder; and obsessive compulsive disorder was 
assigned.  A GAF score of 60 was assigned.  A discharge 
report dated three days later showed that the veteran 
reported the virtually the same symptoms as he reported upon 
his intake evaluation.  A diagnosis of PTSD was provided and 
a GAF score of 48 was assigned

A follow up report in August 2004 noted complaints that 
talking or thinking about Vietnam made the veteran tearful.  
The veteran also reported depression, communication problems, 
difficulty with focusing, concentrating and memory, some 
anger, anxiety, and low frustration tolerance, severe sleep 
problems, difficulty problem-solving, and avoids thinking 
about Vietnam.  A GAF score of 50 was assigned.

A September 2004 progress report revealed that the veteran 
complained of continuing nightmares, flashbacks, and 
disrupted sleep.  Diagnoses of chronic, moderate PTSD; mild 
to moderate, recurrent, major depressive disorder; and 
obsessive compulsive disorder.  A GAF score of 50 was 
assigned.

A treatment report dated October 2004 showed that the veteran 
reported feelings of depression, flashbacks, nightmares and 
disrupted sleep, but denied active suicidal or homicidal 
plans.  Upon examination, the veteran was cooperative with 
good eye contact.  Mood was depressed, and affect somewhat 
restricted.  A GAF score of 50 was assigned.  

A November 2004 report noted that the veteran complained that 
medication made him feel more depressed and that he developed 
suicidal ideation for the first time.  He also complained of 
disrupted sleep and occasional flashbacks and nightmares that 
were triggered by watching war-related movies.  Veteran was 
casually dressed with good eye contact.  His mood was 
depressed and his affect tearful and restricted.  A GAF score 
of 45 was assigned.  

In a December 20, 2004 treatment record, the veteran reported 
that medication helped with his depression, but he still 
complained of insomnia and nightmares.  His mood was ehtymic, 
his affect was relaxed and smiling, and he denied active 
suicidal or homicidal plans.  A GAF score of 55 was assigned.

From December 27, 2004 through January 2005 the veteran 
participated in an inpatient treatment program for his PTSD.  
The Board notes that by a rating decision dated February 
2005, the RO granted the veteran 100 percent compensation for 
his PTSD, effective e December 27, 2005 through February 1, 
2005, pursuant to 38 C.F.R. § 4.29 (2006).  

A December 27, 2004 mental status examination noted that the 
veteran was alert and able to carry out routine tasks.  He 
was neat and clean, dressed appropriately with no tics, 
tremors or fasciculations noted.  He was pleasant and 
cooperative, with clear, coherent speech.  His mood was 
depressed and his affect was restricted.  No delusions, or 
hallucinations were noted and the veteran denied any suicidal 
or homicidal ideations or plans.  On the same date, the 
veteran was admitted to a PTSD program for treatment of his 
symptoms.  Upon admission, the veteran reported anger 
problems primarily manifested with his wife, isolation, and 
forgetfulness.  He reported enjoying activities where he 
could keep to himself but had a lack of motivation to do 
things.  The veteran also became highly emotional when 
thinking or talking about his Vietnam experiences, and stated 
that news reports of the Iraq War triggered his symptoms.  
The veteran also reported working with the United States 
Postal Service from 1972 until retirement in 2003 and denied 
having any problems during his employment due to anger, or 
substance or alcohol abuse.  The veteran denied a history of 
assaultativeness and suicide attempts.  Diagnoses of chronic, 
moderate PTSD; mild to moderate, recurrent, major depressive 
disorder; and obsessive compulsive disorder were provided.  A 
GAF score of 41 was assigned.

In January 2005, the veteran was discharged from his 
inpatient treatment program.  Upon discharge, the veteran 
reported the virtually the same symptoms as he reported upon 
admission.  A diagnosis of PTSD was provided and a GAF of 41 
was assigned.  

Treatment records submitted after the veteran's inpatient 
treatment, dated January 2005 through August 2005, show 
treatment for PTSD.  A January 2005 post-discharge follow-up 
report noted diminished nightmares and flashbacks, but 
continuing depression.  His mood was euthymic, and affect 
relaxed and smiling.  The examiner provided diagnoses of 
chronic, moderate PTSD; mild to moderate, recurrent, major 
depressive disorder; and improving obsessive compulsive 
disorder.  A GAF score of 60 was assigned.  Treatment reports 
dated April 2005 through August 2005 noted that the veteran's 
sleep was still somewhat problematic, but that his group 
therapy had been helpful.  Mood was euthymic, affect was 
relaxed and smiling.  The veteran denied active suicidal or 
homicidal plans.  Diagnoses of chronic, moderate PTSD; mild 
to moderate, recurrent major depressive disorder; and 
obsessive-compulsive disorder were provided.  The veteran was 
assigned a GAF score of 60 in April 2005, and a GAF score of 
50 in both June and August 2005.  

The veteran submitted a letter, dated April 2005, from his 
readjustment counseling therapist.  The therapist noted 
symptoms of recurring dreams, nightmares, and intrusive 
thoughts about his Vietnam experiences.  Symptoms also 
included reactions to certain music, helicopter sounds, and 
raw chicken that reminded him of open wounds.  Additionally, 
the therapist noted an inability to watch the news about the 
war in Iraq, and that the veteran had an adverse reaction to 
[Asian] staff members at the VA hospital.  The therapist 
stated that the veteran had occupational and social 
impairment in areas of work, family relations, judgment and 
thinking.  The veteran was profoundly affected by depression, 
which affected his ability to function appropriately and 
effectively.  The therapist also noted impaired impulse 
control, unprovoked irritability and anger, and difficulty 
adapting to stressful situations and circumstances.  The 
therapist stated that the veteran was isolating and 
struggling in all areas of his life. 

The veteran submitted a statement dated August 2005 in which 
he stated his sleep problem was severe, and that his job with 
the postal service was not without problems.  He asserted 
that he was constantly approached about his productivity and 
poor attendance record, and that during his last ten years he 
was placed on leave without pay status twice.  He stated that 
his poor attendance was due to his depression and that he 
frequently forgot and did not complete his assignments.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), PTSD is 
rated under the General Rating Formula for Mental Disorders.  
To warrant an evaluation of 100 percent, there must be total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The veteran's PTSD is currently rated as 30 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  After careful review of the medical evidence in 
light of the above-noted criteria, the Board finds that since 
the effective date of the grant of service connection for 
PTSD, the symptoms associated with the veteran's PTSD have 
been consistent with the criteria for a higher rating of 50 
percent.

As stated above, the veteran was in receipt of 100 percent 
disability rating for his PTSD from December 27, 2004 through 
February 1, 2005.  As he is not entitled to a rating in 
excess of 100 percent for PTSD for that period, the Board 
will discuss whether the veteran is entitled to a rating in 
excess of 30 percent for PTSD for the periods prior to and 
after his inpatient treatment.

The medical evidence of record shows that the veteran's PTSD 
has been primarily characterized by depressed mood, 
restricted affect, depression, severe sleep impairment, 
nightmares, flashbacks, inability to watch news of the war on 
television, mild irritability and anger, social isolation, 
hypervigilance, moderate obsessive compulsive disorder, 
severe grief, and being highly emotional when thinking or 
talking about his Vietnam experiences.  While the veteran 
reported good relationships with his wife of more than 30 
years and his three daughters, he noted marital conflict due 
to anger.  The veteran also reported problems at work, prior 
to his retirement, including poor productivity and 
attendance, frequently forgetting or not completing 
assignments, and being placed on leave without pay status 
twice.  Additionally, in November 2004, the veteran reported 
an incidence of suicidal ideation.  The veteran's therapist, 
in his April 2005 letter, also stated that the veteran was 
profoundly affected by his depression, which affected his 
ability to function appropriately and effectively.  

There was no evidence of delusions or hallucinations, nor 
homicidal thoughts, ideation, plans, or intent.  There was 
also no evidence of speech intermittently illogical, obscure, 
or irrelevant, near continuous panic affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships. 

The Board also notes that the GAF scores assigned in May 2004 
(60), August 2004 (60, 48, and 50), September 2004 (50), 
October 2004 (55), November 2004 (45), December 20, 2004 
(55), January 2005 (41), January 2005 (60), April 2005 (60), 
and June and August 2005 (50), alone do not provide a basis 
for the assignment of any higher disability rating for PTSD.  
According to the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illnesses.  The GAF 
score and the interpretation of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers and coworkers).  While the GAF scores of 
55 and 60 assigned to the veteran at various points of time 
suggest a lesser impairment than is contemplated by a higher 
rating of 50 percent rating, the Board again notes that the 
veteran, collectively, has manifested symptoms typically 
considered indicative of the level of impairment to warrant a 
50 percent rating, to include:  suicidal ideation; 
disturbances of motivation and mood; impairment of memory; 
and difficulty in establishing and maintaining effective 
social relationships.  As documented above, the medical 
evidence reveals symptoms that reflect a level of impairment 
consistent with the higher 50 percent rating.  Therefore, the 
criteria for the next higher 50 percent rating have been met.  

As documented above, the medical evidence reveals symptoms 
that reflect a level of impairment consistent with the 
current 50 percent rating.  However, as stated above, there 
is no evidence of delusions or hallucinations, nor homicidal 
thoughts, ideation, plans, or intent, speech intermittently 
illogical, obscure, or irrelevant, near continuous panic 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, or inability to establish and maintain effective 
relationships.  Therefore, the criteria for the next higher 
70 percent rating have not been met.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, a rating of 50 percent for the veteran's PTSD is 
warranted.


ORDER

A rating of 50 percent for PTSD is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


